                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  COTTONWOOD ENVIRONMENTAL
  LAW CENTER, GALLATIN                             CV 17-155-M-DLC
  WILDLIFE ASSOCIATION,
  YELLOWSTONE BUFF ALO
  FOUNDATION,                                       ORDER

                      Plaintiffs,

           vs.

  U.S. SHEEP EXPERIMENT
  STATION; AGRICULTURAL
  RESEARCH SERVICE,

                      Defendants.

      Before the Court is the Joint Motion to Convert Preliminary Injunction to

Summary Judgment (Doc. 29). The Court recently set a hearing on Plaintiffs

Motion for Preliminary Injunction. (Doc. 28 at 1.) The Court finds good cause

supporting the Parties' Motion and it will be granted. The Court expects that the

Parties will present argument consistent with this conversion at the May 8, 2019

hearing.

      IT IS ORDERED that the Joint Motion (Doc. 29) is GRANTED and the

Court will rule on Plaintiffs Motion (Doc. 21) accordingly.


                                        -1-
DATED this 22.,_(day of April, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                               -2-
